Title: To James Madison from James Monroe, 8 October 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington octr 8. 1815
                    
                    I arriv’d here last night, having left my family in Loudoun, to attend some preparation for their reception, & my report of the health of the city. I find that cases of indisposition have occurr’d, proceeding from the late heat, but untill the last & present week, the city was never more healthy. I hope that the present approaching change in the weather will dissipate every unfavorable simptom.
                    Mr Dallas arrivd last night, just before me, in perfect health. Mr Rush has enjoyd good health thro’ the season. I have not yet been able to look into things, below the surface, but I have reason to think, that the state, in every branch, is such as to furnish cause for great satisfaction. I shall write again to morrow presuming that you may be at home, on the arrival of the mail. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                